        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 1 of 32



NORTON ROSE FULBRIGHT US LLP
Thomas J. Hall
Howard S. Beltzer
Eric Daucher
1301 Avenue of the Americas
New York, New York 10019-6022
Telephone: (212) 318-3000
Facsimile: (212) 408-5100

Counsel for Applicant The Steering Committee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application Pursuant to 28 U.S.C. § 1782 of

 Coöperatieve Rabobank U.A.; Credit Agricole
 Corporate and Investment Bank; ING Bank N.V.;
 the International Finance Corporation; Natixis, New
 York Branch; and Nederlandse Financierings-           Case No. 20-mc-244
 Maatschappij Voor Ontwikkelingslanden N.V.

 For an Order to Conduct Discovery for
 Use in Foreign Proceedings.



                MEMORANDUM OF LAW IN SUPPORT OF STEERING
               COMMITTEE’S SECOND EX PARTE APPLICATION FOR
               JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782
                Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 2 of 32



                                                    TABLE OF CONTENTS

Preliminary Statement ..................................................................................................................... 2

Background ..................................................................................................................................... 3

           I.         The Nature of Vicentin’s Business ......................................................................... 3

           II.        The Steering Committee’s Involvement with Vicentin .......................................... 6

           III.       Vicentin’s Abrupt Collapse and Vanishing Value .................................................. 8

Nature of Evidence Sought and Relief Requested ........................................................................ 16

Argument ...................................................................................................................................... 17

           I.         Standard for Granting Relief................................................................................. 17

           II.    The Steering Committee’s Application Meets all of the Statutory Requirements
           for Discovery Pursuant to 28 U.S.C. §1782...................................................................... 19

                      A.         The Respondent Institutions Reside or Can be Found in this District ...... 19

                      B.     The Discovery Sought is for Use in a Proceeding Before a Foreign
                      Tribunal ................................................................................................................. 22

                      C.     The Members of the Steering Committee are “Interested Parties” for
                      Purposes of 28 U.S.C. § 1782 ............................................................................... 24

           III.       The Relevant Discretionary Factors also Weigh in Favor of Granting Discovery 25

Conclusion .................................................................................................................................... 27
            Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 3 of 32




                                               TABLE OF AUTHORITIES

Cases

Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362 (1991) ...........................................22

Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76 (2d Cir. 2012) .........19, 23

Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 37 S. Ct. 1773 (2017) .........................21

Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113 (2d. Cir. 2015) ... 24,
  25

Deposit Ins. Agency v. Leontiev, No. 17-MC-00414 (GBD)(SN) 2018 WL 3536083 (S.D.N.Y.
  July 23, 2018).................................................................................................................23

Gushlak v. Gushlak, 486 F. App’x 215 (2d Cir. 2012) ........................................................1

In re Application of Fernando Celso De Aquino Chad, No. 19-mc-261 2019 WL 2502060
   (S.D.N.Y. June 27, 2019)...............................................................................................28

In re Application of Gemeinschaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ), 2006
   WL 3844464 (S.D.N.Y. Dec. 29, 2006) ........................................................................20

In re Application of Maria Ester Tabak, No. 18-mc-00221 (PGG) (S.D.N.Y. July 1, 2018) ...... 28

In re Chevron Corp., No. 11-24599-CV, 2012 WL 3636925 (S.D. Fla. June 12, 2012) .29

In re del Valle Ruiz, 939 F.3d 520 (2d Cir. 2019) .................................................19, 20, 21

In re Edelman, 295 F.3d 171 (2d Cir. 2002)......................................................................19

In re Godfrey, 526 F. Supp. 2d 417 (S.D.N.Y. 2007) ........................................................20

In re Hornbeam Corp., 722 F. App’x 7 (2d Cir. 2018) .....................................................25

In re Iraq Telecom Ltd., No. 18-MC-458 (LGS) (OTW), 2019 WL 3798059 (S.D.N.Y. Aug. 13,
   2019) ..............................................................................................................................28

In re Sargeant, 278 F. Supp. 3d 814 (S.D.N.Y. 2017) ......................................................26

In re Top Matrix Holdings Ltd., No. 18 MISC. 465 (ER), 2020 WL 248716 (S.D.N.Y. Jan. 16,
   2020) ........................................................................................................................24, 25

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) ......................... passim

Lancaster Factoring Co. v. Mangone, 90 F.3d 38 (2d Cir. 1996) ...............................24, 26


                                                                    ii
             Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 4 of 32



Mare Shipping Inc. v. Squire Sanders (US) LLP, 574 F. App’x 6 (2d Cir. 2014) .............18

Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d 129 (2014) .....22

Mees v Buiter, 793 F.3d 291 (2d Cir. 2015) ................................................................18, 19

Optimal Inv. Servs., S.A. v. Berlamont, 773 F.3d 456 (2d Cir. 2014)..........................18, 27

Statutes

28 U.S.C. § 1782 ..................................................................................................................... 12, 13




                                                                     iii
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 5 of 32



        Coöperatieve Rabobank U.A. (“Rabobank”); Credit Agricole Corporate and Investment

Bank (“CACIB”); ING Bank N.V. (“ING”); the International Finance Corporation (“IFC”);

Natixis, New York Branch (“Natixis”); and Nederlandse Financierings-Maatschappij Voor

Ontwikkelingslanden N.V. (“FMO” and, collectively with Rabobank, CACIB, ING, IFC, and

Natixis, the “Steering Committee”) respectfully submit this memorandum of law in support of

their second ex parte application (the “Application”) for an Order, pursuant to 28 U.S.C. § 1782

(“Section 1782”), for leave to serve The Clearing House Payments Company L.L.C. (the “Clearing

House”), a number of financial institutions listed on Exhibit A to the Declaration of Guillermo

Jorge submitted herewith (the “Jorge Declaration”) that regularly act as intermediary or

correspondent banks with respect to US dollar-denominated transactions (collectively with the

Clearing House, the “Intermediary Institutions”), and a number of financial institutions listed on

Exhibit P to the Jorge Declaration at which relevant bank accounts are held (the “Account Banks”

and, together with the Intermediary Institutions, the “Respondent Institutions”) with subpoenas in

connection with an in-court restructuring proceeding (concurso preventivo) initiated by Vicentin

S.A.I.C. (“Vicentin” or the “Company”) before an Argentine court and other proceedings that are

contemplated to be commenced in the near future before courts located outside the United States

in respect of Vicentin and certain of its affiliated entities and/or individuals. 1




1
    District courts may, and indeed typically do, grant relief under Section 1782 on an ex parte
    basis. See Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“[I]t is neither
    uncommon nor improper for district courts to grant applications made pursuant to § 1782 ex
    parte. The respondent’s due process rights are not violated because he can later challenge any
    discovery request by moving to quash [a subpoena] pursuant to Federal Rule of Civil Procedure
    45(c)(3).”).
            Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 6 of 32



                                 PRELIMINARY STATEMENT

           The Steering Committee once again seeks this Court’s assistance in obtaining financial

records that are uniquely available in this District, and which are necessary to get to the truth of a

situation that bears all of the hallmarks of major international financial impropriety. The Steering

Committee is a group of financial institutions that are collectively owed approximately US$500

million that they loaned to Vicentin, a large (and now insolvent) Argentine agribusiness. Until

late 2019, Vicentin was providing members of the Steering Committee financial records that

reflected robust performance and financial health: ample reserves of raw materials and finished

goods, positive cash flow from operating activities, minimal trade payables, and hundreds of

millions of dollars of equity value. Then, in December 2019, and without prior warning or

explanation, Vicentin financially collapsed, shutting down its operations. In doing so, Vicentin

revealed that it not only lacked the ample reserves it had previously declared, but actually owed

approximately US$400 million to its raw materials suppliers—i.e., Argentine farmers and grain

traders.

           The immediate market reaction to Vicentin’s abrupt failure was confusion. Were the

Company’s accounts overstated all along? Was it improperly stripped of assets? Was something

else amiss? Despite seeking insolvency protection under Argentine law, the Company has failed

to provide information that would give its stakeholders clear answers to any of these questions.

           The Steering Committee—which is comprised of the Company’s largest international

lenders—stepped into the breach with the goal of answering these questions. Critically, Vicentin’s

major transactions—like its debt—were dollar-denominated, meaning that they often physically

cleared through banks in this District. The Steering Committee therefore filed an initial application

pursuant to Section 1782 in February 2020 seeking wire transfer records related to Vicentin and a

number of its known or suspected affiliates, all with the goal of learning precisely what became of


                                                  2
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 7 of 32



Vicentin’s seemingly substantial resources.     Thanks to this Court’s granting of that initial

application, and the cooperation of the subpoenaed financial institutions in this District, the

Steering Committee has learned a tremendous amount about Vicentin’s conduct over the last three

years, much of it very troubling.

       As an initial matter, the Steering Committee has found nothing that could legitimately

bridge the gap between the Company’s representation that it was financially sound in mid-2019

and its collapse in December 2019. All indications are that the company’s mid-2019 financial

statements were simply false.

       The Steering Committee has, however, uncovered hundreds of millions of dollars of

transfers from the Company and its branches and subsidiaries to other companies owned by

Vicentin’s shareholders—companies in which Vicentin has no interest—apparently without

consideration of any kind. These transfers may represent an ongoing effort to siphon cash from

Vicentin’s grain-trade business to support other enterprises controlled by Vicentin’s shareholders,

free from the claims of the Company’s creditors. If proven, these “tunneling” activities very well

may amount to a criminal offense under Argentine law.

       The Steering Committee has not yet gotten to the bottom of the reasons for Vicentin’s

collapse. But thanks to this Court’s initial order, the pieces of the puzzle that was Vicentin’s

collapse are starting to fall into place. The Steering Committee now requests further assistance,

principally to continue to follow the flow of certain funds that, thanks to the initial round of

discovery, it has already traced out of the Company and into sister companies owned by Vicentin’s

controlling families.

                                        BACKGROUND

       Support for the factual statements set forth in this background section is contained in the

Jorge Declaration, including the Exhibits thereto.


                                                3
          Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 8 of 32



I.      The Nature of Vicentin’s Business

        Vicentin is a large, family-owned Argentine business founded in 1929. Until very recently,

Vicentin operated one of Argentina’s largest agro-industrial businesses. 2

        The Company has frequently been described as a “major player” in the Argentinian soy

market—an area in which it has been active since the 1970s. The Company managed four major

soybean crushing facilities in Argentina—Renova (Vicentin’s current share of that entity’s

crushing capacity is approximately 9,000 tons per day), Ricardone (crushing capacity of

approximately 4,350 tons per day), and two plants at San Lorenzo (combined crushing capacity of

approximately 16,650 tons per day)—making the company one of the largest oilseed crushers in

the country as measured by capacity.        Vicentin’s overall share of the crushing market in

Argentina—which itself accounts for approximately 17% of the total global soybean crushing

capacity—was substantial, and typically ranged between 11% and 15%.

        In addition, Vicentin managed two port terminals in Argentina’s Greater Rosario Area,

where the overwhelming majority of Argentina’s soybean production (approximately 93%) and

soybean crushing (approximately 95%) takes place.

        In 2007, the Company also opened biodiesel plants in Argentina and became one of the

main participants in Argentina’s biodiesel sector. Thereafter, Vicentin continued to expand its

agricultural product offerings, adding refined glycerin and ethanol production capabilities at its

Renova and Avellaneda facilities.

        Vicentin’s apparent “crown jewel” asset was a 50% interest (33% directly held and 16.67%

indirectly through its subsidiary, Vicentin Paraguay S.A.) in Renova S.A. (“Renova”), a 50-50



2
     Vicentin is currently not operating, and therefore, will generally be referred to herein in the
     past tense, although its future remains in question.


                                                 4
           Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 9 of 32



joint venture with Oleaginosa Moreno S.A., a wholly-owned indirect subsidiary of Switzerland-

based Glencore plc (“Glencore”). Begun in 2006 with an agreement to construct Argentina’s first

biodiesel from soybean oil plant, Renova expanded over time to become one of the most efficient

oilseed crushers in the world, coupled with one of the largest biodiesel production facilities in

Argentina, an integrated 30 megawatt co-generation plant, and its own port facilities. In 2017,

Renova began to expand still further with the construction of a new grain port, a barge terminal,

and additional storage capacity.

         The overwhelming majority of Vicentin’s sales were driven by exports out of Argentina.

For example, Vicentin reported that, in 2018, approximately 87.3% of Vicentin’s revenues were

derived from exports. 3 In its third quarter 2019 financial statements, Vicentin reported that

approximately 91.8% of its revenues were derived from exports. 4 Those transactions were

primarily denominated in US dollars and, as a result, the Company has treated US dollars as its

functional currency. 5

         In sum, Vicentin was, by any measure, a major Argentine agribusiness enterprise engaged

in substantial dollar-denominated sales.

II.      The Vicentin Family Group

         An extended group of companies, which is believed to be owned and controlled by the

same families that own and control Vicentin itself, also has significant activities in the agriculture,

agricultural products, and textiles fields.




3
      See Jorge Declaration Exhibit L.
4
      See Jorge Declaration Exhibit I at 21, n. 20.
5
      See Jorge Declaration Exhibit I at 2, n. 4.


                                                      5
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 10 of 32



       Between 2014 and 2017, that extended group of companies underwent a reorganization

process with the objective of isolating the core grain-trade business of Vicentin and its current

subsidiaries from its shareholders’ “non-core” businesses in the cotton, wine, dairy, and meat

industries. As a result of this reorganization process, as of 2017, Vicentin no longer controls those

separate enterprises (directly or indirectly), which are instead now owned by Vicentin Family

Group S.A. (“Vicentin Family Group”), a separate legal entity that is believed to be controlled by

Vicentin’s shareholders.    Moreover, the reorganization was intended to financially separate

Vicentin from the cotton, wine, dairy, and meat businesses now owned by Vicentin Family Group.

Consequently, following the completion of the reorganization, transactions between Vicentin and

those businesses should have been eliminated or at least decreased. Any continuing transactions

should have complied with arm’s-length principles. Unfortunately, and as discussed below, it

appears that Vicentin’s controlling families continued to use Vicentin’s cash to financially support

their Vicentin Family Group businesses, in which Vicentin itself no longer had a material interest.

III.   The Steering Committee’s Involvement with Vicentin

       Consistent with industry practice, Vicentin traditionally financed its substantial working

capital needs through short-term renewable credit lines. Credit was traditionally extended to

Vicentin by a wide range of both local and international banks and financial institutions.

       The Steering Committee is Vicentin’s largest creditor constituency, and consists of

international financial institutions that are collectively owed, either directly as lender of record or

indirectly as loan participants, approximately US$500 million by Vicentin. These loans were

extended through a number of different facilities (collectively, the “SteerCo Facilities”). The

principal SteerCo Facilities are as follows:

       •   The “IFC A/B Facility”: An approximately US$292.5 million principal
           amount facility, entered into as of December 19, 2017, divided into an A-
           tranche (US$35 million), B-1 tranche (US$185.5 million), and B-2 tranche


                                                  6
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 11 of 32



            (approximately US$72 million), all of which are secured by Vicentin’s
            receivables under certain “Eligible Export Contracts” relating to its crushing
            operations. IFC is the lender of record under the IFC A/B Facility, while
            Natixis acts as collateral agent. 6 Approximately US$265.5 million principal is
            currently outstanding under the IFC A/B Facility.

        •   The “FMO A/B Facility”: A US$150 million pre-export finance term loan
            facility, entered into as of May 10, 2019, divided into an A-facility (US$45
            million) and a B-facility (US$105 million). FMO acts as agent for the FMO
            A/B Facility, while Natixis acts as collateral and security agent. Approximately
            US$150 million remains outstanding under the FMO A/B Facility. 7

        •   The “ING Facility”: A pre-export finance facility, entered into as of March 28,
            2017, with a maximum committed availability of US$115 million. ING acts as
            facility agent, security agent, and sole coordinator. Approximately US$71.9
            million is currently outstanding under the ING Facility. 8

        •   The “Natixis Facility”: An uncommitted pre-export finance facility, entered
            into as of January 11, 2017, with a maximum facility amount of US$30 million.
            Natixis acts as the bank under the Natixis facility. Approximately US$10
            million is currently outstanding under the Natixis Facility. 9

        •   The “Rabobank Facilities”: Two uncommitted pre-export finance facilities,
            entered into as of January 11, 2017 and August 5, 2015 (amended May 17,
            2019), with a combined maximum facility amount of US$23 million.
            Rabobank acts as the lender under the Rabobank Facilities. Approximately
            US$23 million is currently outstanding under the Rabobank Facilities. 10

        Notably, the SteerCo Facilities were all entered into after the commencement of the

restructuring of the businesses controlled by the families that control Vicentin and contain

covenants that require the continued separation of Vicentin and its subsidiaries from the businesses

of the Vicentin Family Group. Generally, the SteerCo Facilities specifically require that Vicentin

conduct related party transactions—including transactions with entities owned by the Vicentin



6
     See Jorge Declaration Exhibit C.
7
     See Jorge Declaration Exhibit D.
8
     See Jorge Declaration Exhibit E.
9
     See Jorge Declaration Exhibit F.
10
     See Jorge Declaration Exhibits G and H.


                                                 7
          Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 12 of 32



Family Group—only on an arm’s-length basis and in accordance with sound industry, financial,

and business practices. For example, the IFC A/B Facility requires annual certification by Vicentin

“that all transactions between [Vicentin] and/or its Subsidiaries and each of their respective

Affiliates, if any, during the Financial Year, were on the basis of arm’s-length

arrangements . . . .” 11

IV.      Vicentin’s Abrupt Collapse and Vanishing Value

         Vicentin agreed to various financial covenants in the SteerCo Facilities, as well as various

financial reporting requirements for demonstrating its covenant compliance.             For example,

pursuant to Section 5.03(a) of the agreement governing the IFC A/B Facility, Vicentin was

required to:

                 As soon as available but in any event within 60 days after the end
                 of each Financial Quarter other than any Financial Quarter ending
                 October 31 (or in the case of the Financial Quarter ending January
                 31, 120 days), deliver to IFC:

                 (i) the Borrower’s complete financial statements for such quarter
                 prepared, on a Consolidated Basis, in accordance with the
                 Accounting Standards and on a basis consistent with the
                 Borrower’s audited financial statements, in each case, certified by
                 the Borrower’s chief financial officer; and

                 (ii) a report (in a form pre-agreed by IFC), signed by the
                 Borrower’s chief executive officer, chief financial officer or any 2
                 members of the Board or 1 member of the Board and 1 attorney in
                 fact, concerning compliance with the financial covenants in this
                 Agreement…. 12

         Vicentin was likewise obligated to notify the members of the Steering Committee of any

actual or potential events of default under its loan documents (including actual or potential




11
      See Jorge Declaration Exhibit C § 5.03(b)(v).
12
      See Jorge Declaration Exhibit C § 5.03(a).


                                                   8
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 13 of 32



breaches of its financial covenants) 13 as well as any anticipated changes to Vicentin’s business or

operations that could reasonably be expected to have a material adverse effect. 14

        Through its third quarter 2019 financial reporting period, Vicentin reported robust financial

performance to members of the Steering Committee.               For example, in its July 31, 2019

consolidated financial statements, Vicentin reported to its lenders, including members of the

Steering Committee, that the Company was on sound financial footing. 15 Among other things,

Vicentin reported:

        •   Total non-current assets (e.g., property, plant and equipment, as well as certain
            investments in joint ventures and associated entities) of more than US$700
            million; 16

        •   Total current assets (e.g., inventories, trade receivables, other receivables, cash,
            and cash equivalents) of more than US$1.1 billion; 17

        •   Total equity (in excess of reported liabilities) of more than US$600 million; 18
            and

        •   Positive cash flow from operating activities, resulting in a profit of millions of
            dollars in the preceding quarter for the Company’s controlling shareholders. 19




13
     See, e.g., Jorge Declaration Exhibit C § 5.03(i).
14
     See, e.g., Jorge Declaration Exhibit C § 5.03(g).
15
     In preparing and submitting its unaudited financials, the Company expressly noted that “[t]hese
     consolidated financial statement [sic] are issued to be used by financial institutions, in
     particular by [FMO], [Rabobank], [IFC], Amerra Capital Management, LLC., [ING],
     Sumitomo Mitsui Banking Corporation and The Bank of Tokyo – Mitsubishi UFJ. LTD.
     [(n/k/a MUFG Bank, Ltd.)], in compliance with the financing agreements entered into with
     them.” See Jorge Declaration Exhibit I, at n. 3.
16
     See Jorge Declaration Exhibit I.
17
     See Jorge Declaration Exhibit I.
18
     See Jorge Declaration Exhibit I.
19
     See Jorge Declaration Exhibit I.


                                                   9
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 14 of 32



        Moreover, the Company reported only minimal non-current trade and other payables,

consisting of a mere US$675,000 in respect of external client advances. 20 Current payables to its

raw material suppliers were likewise relatively low in the context of an enterprise of Vicentin’s

scope—only slightly more than US$10 million was reported to be owed to suppliers of raw

materials. 21 Indeed, Vicentin specifically reported that “the Company complied with all the

covenants established in the long-term loan agreements” referenced in the financial statements. 22

        Between releasing its July 31, 2019 financial statements, when it reported a strong balance

sheet, minimal outstanding trade payables, and full covenant compliance, and December 2019,

Vicentin failed to advise the members of the Steering Committee of any change in the Company’s

financial position.

        Then, on December 5, 2019, just four months after the release of its financial statements

and without warning to its lenders, Vicentin publicly announced that it was “under financial

stress.” Public information revealed that, in addition to its acknowledged financial indebtedness,

the Company had accumulated approximately US$400 million in overdue payments owed to its

suppliers. As a result of this arrearage, suppliers evidently ceased shipping any raw material grains

to the Company, forcing a halt to operations.         Subsequently, on December 13, 2019, Vicentin

suspended its crushing operations pending debt restructuring talks.

        Moreover, although various covenants in the SteerCo Facilities prohibited Vicentin and its

subsidiaries from selling assets other than in the ordinary course of business (subject to certain

limited, and inapplicable, exceptions for transactions under US$5 million), 23 public information


20
     See Jorge Declaration Exhibit I. at 19, n. 18.
21
     See Jorge Declaration Exhibit I. at 19, n. 18.
22
     See Jorge Declaration Exhibit I at 18, n. 17(a).
23
     See, e.g., Jorge Declaration Exhibit C § 5.02(r).


                                                  10
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 15 of 32



revealed that, mere days before Vicentin halted operations, the Company sold a 16.67% stake (the

one indirectly held through Vicentin Paraguay S.A.) in Renova to Glencore in an effort to raise

cash. As a result of that impermissible transaction, Vicentin’s stake in Renova (directly and

indirectly) was reduced to approximately 1/3 ownership, while Glencore’s ownership interest

increased to approximately 2/3. It appears that Vicentin received over US$122 million from the

transaction, but it is unclear what became of those sale proceeds.

        In response to these events, the Steering Committee was organized and members of the

Steering Committee took steps to formally declare events of default under the SteerCo Facilities

and to accelerate payment on the balance of the SteerCo Facilities.

        Following its organization, the Steering Committee contacted the Company and its

advisors in an attempt to initiate a dialogue. 24 In particular, the members of the Steering

Committee were eager to understand how, exactly, the Company went—in a matter of months—

from reporting to the lenders that it was flush with cash, inventory, and receivables to declaring

that it was without inventory or receivables, that it was, to the contrary, massively in arrears on

inventory payables and unable to continue operations. Although the Company has communicated

with the Steering Committee, the Company’s explanations as to how, why, or when it became

insolvent continue to be elusive and imprecise. The Company also failed to provide any realistic

plan for resuming operations given its apparent lack of working capital.

        Against that backdrop, various creditors began seeking enforcement or protective

measures. There are also reports that a criminal complaint has been filed against, among others,

several Vicentin executives with respect to the Company’s recent conduct.




24
     See Jorge Declaration Exhibit J.


                                                11
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 16 of 32



        On February 6, 2020, one of the Company’s trade creditors submitted a quiebra request—

a type of involuntary bankruptcy proceeding—against Vicentin in Argentina. As a matter of

Argentine law, Vicentin had only a short period of time to obtain dismissal of the proceeding or to

commence its concurso preventivo, which is a form of in-court restructuring process.

        On February 10, 2020, Vicentin formally commenced its concurso preventivo before the

Civil and Commercial Court N° 4 of the City of Reconquista, Santa Fe Province, Argentina. 25

Reconquista is a small jurisdiction (around 100,000 inhabitants) where Vicentin has always played

a crucial economic role. Courts in Reconquista are rarely confronted with complex economic and

financial issues.

        A concurso preventivo proceeding allows a company to prevent its involuntary bankruptcy

and to seek an agreement with its creditors. While the court will appoint an administrator (síndico)

and a creditors’ surveillance committee (which is roughly analogous to a creditors’ committee in

the context of a U.S. Chapter 11 bankruptcy), the management of the company remains in place.

        Partially as a result of the COVID-19 crisis, Vicentin’s concurso preventivo proceedings

have proceeded at a slow pace. However, the court has appointed the síndico and the formal

creditors’ surveillance committee. Two members of the Steering Committee—IFC and FMO—

were appointed to the creditors’ surveillance committee. In that capacity, IFC and FMO will act

to attempt to uncover the reasons for Vicentin’s unexplained collapse. In making this Application,

however, IFC and FMO are acting in their capacities as lenders and not as members of the

creditors’ surveillance committee.

        On June 8, 2020, the President of the Republic of Argentina publicly announced

the Argentine state’s intention to expropriate Vicentin and issued an executive order


25
     See Jorge Declaration Exhibit M.


                                                12
          Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 17 of 32



appointing interim intervenors for the Company, effectively displacing the Company’s

board of directors. As no appropriate bill has yet been submitted to the Argentine

legislature, the current scope of the intended expropriation is still unclear. The Argentine

government has, however, noted the substantial claims of both domestic and foreign

creditors against the company, and expressly acknowledged the claims of certain members

of the Steering Committee. 26 The Argentine government also specifically noted that

Vicentin Paraguay’s abrupt sale of its Renova shares meant that Vicentin “lost control of a

strategic company within the economic group.” 27 On June 19, 2020, the Argentine Court,

by means of an injunction and for an initial period of 60 days reinstated the former Board

of Directors of Vicentin in their capacities and provided that the intervenors would act as

controllers (veedor) but not as intervenors for the company.

V.       The Steering Committee’s Discovery Efforts and What has Been Learned So Far

         This is the second application for judicial assistance submitted by the Steering Committee.

It is aimed squarely on building on the valuable information already gleaned from the records

produced in response to the Steering Committee’s discovery efforts.

         On February 14, 2020, the Steering Committee filed its first Ex Parte Application for

Judicial Assistance Pursuant to 28 U.S.C. § 1782 (the “First Application”). Through the First

Application, the Steering Committee sought from a standard list of banks that regularly act as

financial intermediaries evidence of wire transfers naming Vicentin, certain Vicentin subsidiaries,

and certain individuals known to own and/or control Vicentin. On February 18, 2020, the Court

granted the First Application and the Steering Committee promptly served subpoenas on the



26
     See Jorge Declaration Exhibit Q at 2.
27
     Id. at 1-2.


                                                 13
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 18 of 32



financial institutions in question. In addition, as required by the Court’s order, the Steering

Committee delivered copies of the order and the subpoenas to Vicentin and the Vicentin-affiliated

entities and individuals as to which information was sought.

       The records produced in response to the subpoenas, although far from a complete picture

of Vicentin’s financial dealings, reflect a number of troubling facts.

       First, there does not appear to be any activity that could legitimately “bridge the gap”

between Vicentin’s financial position as it was represented in its third quarter financial statements

and it collapse in December 2019.

       Second, the data the Steering Committee has uncovered so far reveals numerous instances

in which Vicentin and its subsidiaries have transferred large sums of cash to the entities controlled

by, or otherwise seemingly connected to, the Vicentin Family Group in which Vicentin itself has

no material interest and from which Vicentin has been financially separate since at least 2017.

Based on the data in the Steering Committee’s possession so far—which reflects only a fraction

of the total transactions involving Vicentin and other companies controlled by the Vicentin

family—it appears that Vicentin (including its Uruguayan branch) transferred approximately

US$400 million on a net basis to or for the benefit of entities controlled by, or connected to,

Vicentin Family Group in which Vicentin itself has no material interest. Major net recipients of

cash include:

       •   Industrias Agrolimentarias Latam S.A. (“IA Latam”), a company organized in
           Uruguay. According to the Argentine Competition Authority (Comisión Nacional de
           Defensa de la Competencia), at least as of September 2018, IA Latam was 100 percent
           owned by Vicentin Family Group, which is believed to be owned (as its name suggests)
           by members of the families that control Vicentin. María Carla Buyatti (a member of
           one of these families) serves as IA Latam’s Argentine legal representative. IA Latam’s
           precise role within the family of entities owned or controlled by the Vicentin family is
           unclear, but it is not a subsidiary (direct or indirect) of Vicentin itself.




                                                 14
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 19 of 32



       •   Vicentin Family Group Inversiones y Actividades Especiales S.A., a company
           organized in Uruguay (“Vicentin Family Special Investments”). Vicentin Family
           Special Investments is owned by Vicentin Family Group. In this sense, Vicentin
           Family Special Investments is a “sister” company of Vicentin and its subsidiaries, with
           common ultimate ownership but—in theory at least—entirely separate businesses and
           finances. Vicentin Family Special Investments appears to have been created by
           members of the families that control Vicentin to invest in various “special situations”
           outside of the primary Vicentin business. Following the 2017 reorganization of the
           Vicentin family’s businesses in 2017, Vicentin Family Special Investments became the
           owner of the cotton, meat, dairy, and wine business.

       •   Nacadie Comercial S.A., a company organized in Uruguay (“Nacadie”). Nacadie
           appears to be involved in the cotton and meat business of the Vicentin family. Its
           ownership structure, however, is currently unclear. Certain filings with the US
           Securities and Exchange Commission indicate that, in the past, Nacadie was a borrower
           under certain debt instruments that were guaranteed by Vicentin and benefited two
           entities controlled by the Vicentin Family Group: Algodonera Avellanera and
           Frigorifico Regional Industrias Agroalimentarias Reconquista SA (“FRIAR”), a cotton
           and meat package businesses respectively. In addition, Nacadie has been described in
           certain court and regulatory filings as “part of the Vicentin Group.” Curiously, Nacadie
           does not appear on any Vicentin or Vicentin Family Group organizational charts.

       •   FRIAR, a company organized in Argentina. FRIAR is involved in the Vicentin Family
           Group’s meat business. FRIAR is 99.6 percent owned by Vicentin Family Special
           Investments, with the remaining 0.4 percent ownership interest held by Vicentin.

       While some of the transfers taking place in 2017 might arguably have been a legitimate

component of concluding the 2014-2017 reorganization of the Vicentin family’s business and the

resulting separation between Vicentin and the other enterprises controlled by Vicentin’s

shareholders, there is no apparent justification for the overwhelming majority of the transfers. On

the contrary, an unauthorized use of the loans obtained from the Steering Committee (e.g.,

financing the expansion of unrelated businesses without consideration) may give rise to a criminal

investigation for fraud under Argentine law.

       In addition to the above troubling facts, the Steering Committee’s discovery efforts to date

have uncovered additional potential sources of information. In particular, as a result of financial

records produced by various financial institutions in response to the First Application, the Steering

Committee has identified a number of intermediary financial institutions that processed


                                                 15
          Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 20 of 32



transactions for Vicentin and its affiliates, but which were not themselves asked to produce records

in response to the First Application. Among these, Standard Chartered Bank, in particular, stands

out as an institution that processed a relatively high volume of transactions as an intermediary

(more than US$65 million of transfers identified already based on the records of other financial

institutions), was not asked to produce records in response to the First Application, and has

sufficient contacts in this District. In addition, the Steering Committee has now identified specific

bank accounts held by Vicentin and certain of its known affiliates at the Account Banks, and which

were either the originating or beneficiary accounts for wire transfers that cleared through this

District. 28

         Now that the Steering Committee has identified these substantial transfers of funds, it needs

to find out what happened next. Did the other enterprises controlled by the Vicentin family apply

the funds for their own benefit? Did they transfer them to still other vehicles controlled by the

Vicentin family? Did they do something else entirely with the funds? The Steering Committee

has identified what appears to be improperly transferred funds: it now asks this Court for assistance

in helping it follow those transfers to their end recipients.

               NATURE OF EVIDENCE SOUGHT AND RELIEF REQUESTED

         As set forth with more specificity in the sample subpoenas attached to the Application as

Exhibits A, B, C, and D the Steering Committee seeks additional financial information relating to

Vicentin, certain Vicentin subsidiaries, and certain individuals known to own and/or control

Vicentin. 29 The information sought by the Steering Committee falls into three categories. First,


28
     See Jorge Declaration Exhibit O.
29
     Application Exhibit A is a proposed form of subpoena to be directed to the Clearing House
     seeking production of wire transfer information. Application Exhibit B is a proposed form of
     subpoena to be directed to all Inter`mediary Institutions with the exception of the Clearing
     House and Standard Chartered Bank seeking production of wire transfer information.


                                                  16
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 21 of 32



the Steering Committee seeks, from the Intermediary Institutions, wire transfer records reflecting

activity by certain known or suspected affiliates of Vicentin that were not addressed in the First

Application that are now known to have received substantial suspect transfers from Vicentin.

Second, with respect to Standard Chartered Bank, the Steering Committee seeks the above

information, as well as the types of wire transfer records already produced by the other

Intermediary Institutions pursuant to the First Application. Finally, the Steering Committee seeks

information from the Account Banks related to certain specific bank accounts that have been

identified as being held by Vicentin and certain of its known affiliates with institutions that have

sufficient contacts with this District.

                                            ARGUMENT

I.      Standard for Granting Relief

        “Section 1782 is the product of congressional efforts, over the span of nearly 150 years, to

provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for assistance

in obtaining documentary and other tangible evidence as well as testimony.” Id. at 248. The

statute provides, in relevant part, that:

                [t]he district court of the district in which a person resides or is found
                may order him to give his testimony or statement or to produce a
                document or other thing for use in a proceeding in a foreign or
                international tribunal, including criminal investigations conducted
                before formal accusation. The order may be made pursuant to a
                letter rogatory issued, or request made, by a foreign or international
                tribunal or upon the application of any interested person and may




     Application Exhibit C is a proposed form of subpoena to be directed to Standard Chartered
     Bank seeking production of wire transfer information seeking to be directed to the Intermediary
     Institutions. Exhibit D is a proposed form of subpoena to be directed to the Account Banks
     seeking production of records in respect of certain identified bank accounts.


                                                   17
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 22 of 32



               direct that the testimony or statement be given, or the document or
               other thing be produced, before a person appointed by the court.

28 U.S.C. § 1782(a).

       Courts considering requests for relief under Section 1782 have recognized that the statute

contains threshold mandatory requirements for obtaining relief, as well as discretionary elements.

First, with respect to the mandatory requirements:

               A district court has authority to grant a § 1782 request where: (1) the
               person from whom discovery is sought resides (or is found) in the
               district of the district court to which the application is made, (2) the
               discovery is for use in a proceeding before a foreign or international
               tribunal, and (3) the application is made by a foreign or international
               tribunal or any interested person.

Mees v Buiter, 793 F.3d 291, 297 (2d Cir. 2015)(internal quotations omitted); see Optimal Inv.

Servs., S.A. v. Berlamont, 773 F.3d 456, 460 (2d Cir. 2014); Mare Shipping Inc. v. Squire Sanders

(US) LLP, 574 F. App’x 6, 8 (2d Cir. 2014).

       Once it has been established that an application meets the mandatory requirements for

granting discovery, the district court has discretion as to whether and, to what extent, to approve

the request. See Mees, 793 F.3d at 297. The Supreme Court has provided guidance as to the

factors that should be considered by a court in deciding how to exercise its discretion:

           •   Discovery is more likely to be appropriate where the discovery target is not
               a party to the foreign proceeding;

           •   The court may consider the character of the foreign proceedings and
               whether the foreign tribunal would be receptive to assistance from U.S.
               federal courts;

           •   Discovery may be inappropriate if the Section 1782 request “conceals an
               attempt to circumvent foreign proof-gathering limits or other policies of a
               foreign country or the United States”; and

           •   “unduly intrusive or burdensome requests may be rejected or trimmed.”

Intel, 542 U.S. at 264-65; see also Mees, 793 F.3d at 298 (reciting four factors).



                                                 18
           Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 23 of 32



           In this instance, discovery should be awarded because the Steering Committee’s

Application satisfies each of the mandatory requirements and is also supported by the discretionary

factors.

II.        The Steering Committee’s Application Meets all of
           the Statutory Requirements for Discovery Pursuant to 28 U.S.C. § 1782

           A.     The Respondent Institutions Reside or Can be Found in this District

           In order to be subject to discovery under Section 1782, an entity must either reside or be

found in the District. See 28 U.S.C. § 1782. In determining whether that standard is met, the

Second Circuit has emphasized that “[c]ourts have consistently given broad interpretations to

similar ‘found’ language in other statutes.” In re del Valle Ruiz, 939 F.3d 520, 528 (2d Cir. 2019).

Moreover, the Second Circuit has “repeatedly recognized Congress’s intent that § 1782 be

‘interpreted broadly….’” Id. (citing In re Edelman, 295 F.3d 171, 180 (2d Cir. 2002); Brandi-

Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012)). Accordingly, the

requirement that a party “resides or is found” in a District in order to be subject to discovery under

Section 1782 is given maximum possible breadth, and “extends to the limits of personal

jurisdiction consistent with due process.” In re del Valle Ruiz, 939 F.3d at 528.

           At a minimum, a legal entity resides or is found in a jurisdiction when it is headquartered

or incorporated there—meaning that it is subject to general personal jurisdiction in that District.

See, e.g., In re Godfrey, 526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007); In re Application of

Gemeinschaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ), 2006 WL 3844464, at *4

(S.D.N.Y. Dec. 29, 2006) (“McKinsey maintains its headquarters in New York, and thus is ‘found’

within this district.”).

           However, in emphasizing the breadth of Section 1782’s availability, the Second Circuit

recently expressly rejected the contention that an entity is only found in a District if it is



                                                   19
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 24 of 32



incorporated or headquartered there. See In re del Valle Ruiz, 939 F.3d at 527 (“[O]ur focus on

tag jurisdiction comporting with due process in no way suggests that § 1782’s reach should be

coextensive only with the limits of a district court’s general jurisdiction.”). To the contrary,

Section 1782 discovery can likewise be founded on specific personal jurisdiction. See id. at 528-

29. “For specific jurisdiction, there must be an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State.” Id. at

529 (quoting Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1780 (2017)

(internal quotation marks omitted).

        In this instance, the Clearing House and all of the other Respondent Institutions are subject

to either this Court’s general or specific personal jurisdiction. The first Respondent, the Clearing

House, is subject to this Court’s general personal jurisdiction, and is thus found in this District for

purposes of Section 1782, because it maintains its headquarters at 1114 Avenue of the Americas,

17th Floor, New York, NY 100036. A number of the other Respondent Institutions—all of which

are large banks or similar financial institutions—are likewise headquartered in this District.

Complete details of the locations of the Intermediary Institutions’ respective headquarters are set

forth on Exhibit A to the Jorge Declaration. Complete details of the locations of the Account

Banks’ respective headquarters are set forth on Exhibit P to the Jorge Declaration.

        The remainder of the Respondent Institutions are “found” in this District for purposes of

Section 1782 because they are subject to this Court’s specific personal jurisdiction. As an initial

matter, each of the Respondent Institutions has purposefully availed itself of this forum by

maintaining one or more branches in this District. 30




30
     See Jorge Declaration Exhibits A, P.


                                                  20
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 25 of 32



        More important for purposes of the Application, however, each of the Intermediary

Institutions consistently transacts business in this District by acting as an intermediary or

correspondent bank in connection with US dollar-denominated transactions. As a matter of the

structure of the international financial system, these intermediary transactions generally clear

through this District. In particular, each of the Intermediary Institutions (with the exceptions of

the Clearing House itself) is one of the very few institutions worldwide that has taken the necessary

steps to become a direct participant in the Clearing House Interbank Payments System (“CHIPS”).

CHIPS is operated by the Clearing House through this District, and is the largest private sector US

dollar clearing system in the world, clearing and settling approximately US$1.5 trillion in domestic

and international payments per day. All transfers processed through CHIPS clear through this

District, where CHIPS is located. As New York courts have explained:

                Wholesale wire transfers are generally made over the two principal
                wire payment systems: the Federal Reserve Wire Transfer Network
                (Fedwire) and the CHIPS. The CHIPS network handles 95% of the
                international transfers made in dollars…. These funds are
                transferred through participating banks located in New York…. As
                a result, this State is considered the national and international center
                for wholesale wire transfers.

Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362, 370 (1991) (internal citations omitted); see

also Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d 129, 137 (2014)

(“Indeed, the parties here agree that, as a practical matter, any dollar transaction comparable in

size to the one now at issue must go through New York.”).

        This is critical because the overwhelming majority of Vicentin’s revenues—more than 90%

based on the most recently available figures—were derived from dollar-denominated exports. 31




31
     See Jorge Declaration ¶ 16.


                                                  21
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 26 of 32



Indeed, the Company has expressly treated US dollars as its functional currency. 32 Consequently,

a large portion of Vicentin’s transactions will have been processed in this District by institutions

such as the Intermediary Institutions. The information sought by the Steering Committee through

the Application relates directly to the business transacted by each of the Intermediary Institutions

in this district—records of transfers denominated in US dollars that cleared through CHIPS, its

public sector counterpart (Fedwire), or similar systems.

        Finally, each of the Account Banks is “found” in the district because they maintain one or

more branches in this District 33 and/or maintain accounts on behalf of the relevant Vicentin-

affiliated entities in this District. 34 Indeed, Vicentin and certain of its affiliates are known to have

received substantial wire transfers through accounts held at the Account Banks. For example,

accounts at Itau Unibanco S.A., New York Branch were used for certain funding wires in respect

of the SteerCo Facilities.

        Accordingly, the first mandatory requirement for the approval of discovery under Section

1782 is satisfied.

        B.      The Discovery Sought is for Use in a Proceeding Before a Foreign Tribunal

        Courts in this District have repeatedly affirmed that “[w]hether discovery is ‘for use in a

foreign proceeding’ is afforded broad interpretation.” Deposit Ins. Agency v. Leontiev, No. 17-

MC-00414 (GBD)(SN), 2018 WL 3536083, at *3 (S.D.N.Y. July 23, 2018). An applicant need

not show that the material would be admissible in a particular foreign proceeding. See Brandi–

Dohrn, 673 F.3d at 82. To the contrary, the foreign proceeding need not even yet be under way,




32
     See id.
33
     See Jorge Declaration Exhibit P.
34
     See Jorge Declaration ¶ 23; Jorge Declaration Exhibit O.


                                                   22
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 27 of 32



so long as it is “within reasonable contemplation.” Intel, 542 U.S. at 259. An action is within

reasonable contemplation if there is “‘some objective indicium’ or ‘some concrete basis’ of

petitioners’ intent to initiate a foreign proceeding.” In re Top Matrix Holdings Ltd., No. 18 MISC.

465 (ER), 2020 WL 248716, at *4 (S.D.N.Y. Jan. 16, 2020) (quoting Certain Funds, Accounts

&/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123–24 (2d. Cir. 2015)).

         At a minimum, the Steering Committee anticipates using the information sought through

the Application in connection with Vicentin’s pending concurso preventivo proceedings. 35 As

described in further detail in the Jorge Declaration, a concurso preventivo is an Argentinian in-

court insolvency and restructuring proceeding. 36 Such restructuring proceedings satisfy Section

1782’s foreign proceeding requirement. See Lancaster Factoring Co. v. Mangone, 90 F.3d 38, 42

(2d Cir. 1996) (“A bankruptcy proceeding . . . is within the intended scope of § 1782.”). Indeed,

the information sought by the Steering Committee, which consists entirely of financial records that

will allow creditors to trace Vicentin’s dissipated assets, will be enormously helpful in those

concurso preventivo proceedings. 37

         Moreover, additional foreign proceedings are within reasonable contemplation.         The

Steering Committee intends to take action in Argentina to hold accountable Vicentin and any other

parties that were responsible for, or benefitted from, the dissipation or improper overstatement of

Vicentin’s assets. 38 That contemplated action meets the statutory requirement, which only requires

that a party seeking discovery “present to the district court some concrete basis from which it can

determine that the contemplated proceeding is more than just a twinkle in counsel’s eye.” Certain


35
     See Jorge Declaration ¶¶ 46, 52.
36
     See id. ¶¶ 3, 35.
37
     See Jorge Declaration ¶ 53.
38
     See id.


                                                23
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 28 of 32



Funds, Accounts and/or Inv. Vehicles Managed by Affiliates of Fortress Inv. Group, 798 F.3d at

124.

       As an initial matter, “sworn statements attesting to petitioners’ intent to litigate and

describing the legal theories on which they plan to rely are sufficiently concrete to meet the

statutory requirement.” In re Top Matrix Holdings Ltd., 2020 WL 248716, at *4 (citing In re

Hornbeam Corp., 722 F. App’x 7, 9–10 (2d Cir. 2018)). Moreover, the already developed facts

provide sufficiently concrete support for impending litigation. There is no question that, as of July

31, 2019, the Company represented to members of the Steering Committee that it had ample

working capital assets, positive cash flow, was in compliance with its loan covenants, and, perhaps

most critically, had minimal outstanding debt to its trade creditors (approximately US$11 million

to raw material suppliers). And there is no question that, as of December 2019, the Company

abruptly shut down, indicated that it had no material working capital assets, and had been

struggling for so long that it accumulated approximately US$350 million in supplier arrearages in

addition to its financial debt. It is clear that there was hundreds of millions of dollars of

wrongdoing here—the requested discovery is simply needed to prove exactly where the money

went. See In re Sargeant, 278 F. Supp. 3d 814, 822 (S.D.N.Y. 2017) (holding that discovery

sought to trace assets likely satisfied the second requirement). Accordingly, the second mandatory

requirement is satisfied.

       C.      The Members of the Steering Committee are
               “Interested Parties” for Purposes of 28 U.S.C. § 1782

       A person who has a “participation right” and “possesses a reasonable interest in obtaining

judicial assistance . . . qualifies as an interest person within any fair construction of that term.”

Intel, 542 U.S. at 256-57 (internal citations omitted). Moreover, the “legislative history to § 1782




                                                 24
           Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 29 of 32



makes plain that ‘interested person’ includes a party to the foreign litigation.” Lancaster, 90 F.3d

at 42 (internal citations omitted).

           As a matter of Argentine law, the members of the Steering Committee have full

participation rights in Vicentin’s concurso preventivo proceedings, with standing to be heard,

submit objections, vote on any proposed restructuring, and take similar actions. 39 In addition, as

Vicentin’s largest creditor constituency, the members of the Steering Committee have standing to

seek enforcement of their rights under the SteerCo Facilities against Vicentin and other parties that

may have participated in the apparent dissipation of Vicentin’s assets. 40 In addition, two members

of the Steering Committee—IFC and FMO—have been appointed in the concurso preventivo as

members of the Creditors’ Surveillance Committee—in which capacity they will have broad

authority to advise the Argentine court and the syndic and to continue to act to uncover the reasons

for Vicentin’s unexplained collapse. 41 Accordingly, the Application satisfies the third mandatory

requirement for approval of discovery under Section 1782.

III.       The Relevant Discretionary Factors also Weigh in Favor of Granting Discovery

           As noted above, once the District Court has determined that the mandatory requirements

for relief under Section 1782 are met, the Court is free to grant discovery in its discretion. Optimal

Inv. Servs., S.A., 773 F.3d at 460. Here, the Court should award discovery because all of the

discretionary factors likewise support discovery.

           First, none of the Respondent Institutions are parties to, or are anticipated to be parties to,

any of the contemplated proceedings in Argentina. 42 To the contrary, the Respondent Institutions


39
       See Jorge Declaration ¶ 54.
40
       See id. ¶ 55.
41
       See id. ¶¶ 38, 56.
42
       See Jorge Declaration ¶ 58.


                                                     25
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 30 of 32



are simply international financial institutions that, to the Steering Committee’s knowledge, had no

role in any wrongdoing by Vicentin beyond potentially engaging in routine processing of US

dollar-denominated transfers.        Accordingly, the first factor weighs in favor of granting the

Application. See Intel, 542 U.S. at 264 (“[T]he need for § 1782(a) aid generally is not as apparent

as it ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad.”).

        Second, the Argentine Court would likely be receptive to any information uncovered

through discovery as to the transfers made by Vicentin and its affiliated entities and individuals. 43

Indeed, courts in this District have, on multiple occasions, approved similar intermediary bank

discovery under Section 1782 in order to make such information available to Argentine courts.

See, e.g., In re Application of Maria Ester Tabak, No. 18-mc-00221 (PGG) (S.D.N.Y. July 1, 2018)

(“[T]here is no indication that the Argentine court would not be receptive to U.S. federal-court

judicial assistance as requested in the Application.”).

        Third, the Application does not circumvent any existing or anticipated evidence gathering

restrictions imposed in Argentina. The Steering Committee’s Argentine counsel has advised that

the evidence sought through the Application would likely be admissible in an Argentine court

overseeing Vicentin’s concurso preventivo proceeding or other litigation against Vicentin and its

affiliated entities or individuals. 44

        Finally, the Application is not unduly intrusive or burdensome. The proposed requests to

the Respondent Institutions, as reflected in the sample subpoenas attached to the Application as

Exhibit A, B, C, and D, are limited to the type of information that the Respondent Institutions




43
     See Jorge Declaration ¶ 59.
44
     See Jorge Declaration ¶ 60.


                                                   26
         Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 31 of 32



regularly maintain and produce to third parties or actual parties in litigation. 45 Courts in this

District have recognized that similar requests to intermediary banks and the Clearing House

impose only a “minimal burden” and have accordingly approved discovery. See, e.g., In re

Application of Fernando Celso De Aquino Chad, No. 19-mc-261, 2019 WL 2502060, at *4,

(S.D.N.Y. June 27, 2019); see also In re Iraq Telecom Ltd., No. 18-MC-458 (LGS) (OTW), 2019

WL 3798059, at *5 (S.D.N.Y. Aug. 13, 2019) (authorizing 1782 discovery and concluding that

subpoenas seeking information regarding intermediary bank activity and specified bank accounts

was not unduly burdensome); In re Chevron Corp., No. 11-24599-CV, 2012 WL 3636925, at *15

(S.D. Fla. June 12, 2012) (authorizing pursuant to Section 1782 subpoenas related to eight specific

bank accounts and concluding there was “no basis on which to find that the proposed subpoena is

either intrusive or burdensome”).

        Accordingly, each discretionary factor identified by the Intel Court weighs in favor of

granting the Application.

                                          CONCLUSION

        WHEREFORE, the Steering Committee respectfully requests this Court enter an Order,

substantially in the form submitted herewith:

        1.      Granting the Steering Committee’s Application for discovery from the Respondent

Institutions pursuant to 28 U.S.C. § 1782;

        2.      Authorizing the Steering Committee to take discovery from the Respondent

Institutions relating to the issues identified in its Application, including: (a) issuing subpoenas for

production of documents by the Respondent Institutions in substantially the forms attached to the

Application as Exhibits A, B, C, and D, as applicable; and (b) issuing additional subpoenas for the


45
     See Jorge Declaration ¶ 61.


                                                  27
        Case 1:20-mc-00244-PGG Document 3 Filed 06/29/20 Page 32 of 32



production of documents as the Steering Committee may reasonably deem appropriate and as are

consistent with the Federal Rules of Civil Procedures;

       3.      Directing the Respondent Institutions to comply with such subpoenas in accordance

with the Federal Rules of Civil Procedures and the Rules of this Court;

       4.      Appointing the Steering Committee’s counsel to issue, sign, and serve such

subpoenas upon the Respondent Institutions;

       5.      Ordering the Steering Committee to deliver copies of the Order and any subpoenas

issued pursuant to the Order to Vicentin and those Vicentin-affiliated entities and individuals as to

which information is sought; and

       6.      Granting such other and further relief as is just and proper.



Dated: June 29, 2020
       New York, New York

                                                  NORTON ROSE FULBRIGHT US LLP


                                                  By:     /s/ Thomas J. Hall
                                                         Thomas J. Hall
                                                         Howard S. Beltzer
                                                         Eric Daucher
                                                         1301 Avenue of the Americas
                                                         New York, New York 10019-6022
                                                         Telephone: (212) 318-3000
                                                         Facsimile: (212) 408-5100
                                                         Email: thomas.hall@nortonrosefulbright.com
                                                                 howard.beltzer@nortonrosefulbright.com
                                                                 eric.daucher@nortonrosefulbright.com

                                                         Counsel for Applicant The Steering Committee




                                                 28
